DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archibald (US 20050211555 A1) in view of Ward (US 20080036356 A1).
With regards to claim 1, Archibald discloses an analysis system comprising: a light source 480; and a photodetector 448 configured to detect infrared light emitted from the light source and transmitted through or reflected from a sample 16 [0090], wherein in the light source faces the sample and emits light to the sample (Fig. 4a). Archibald does not explicitly teach a light source having a nanocarbon material as a luminescent material, wherein the nanocarbon material is provided on a surface of a substrate so that the nanocarbon material faces the sample and outputs a surface-emitted light to the sample. However, Ward is in the field of nanotube light emitters and teaches an infrared light source [0100] comprising a nanocarbon material as a luminescent material, wherein the nanocarbon material is provided on a surface of a substrate and configured to output a surface-emitted light [0075] (Fig. 1A). Substituting the light source taught by Archibald with the claimed light source taught by Ward would have been obvious since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regards to claim 4, Archibald does not teach the claimed light source. However, those skilled in the art recognize that such a modification would have been known. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Lin with the claimed source in order to perform time resolved measurements to further analyze a desired sample.
With regards to claim 5, Archibald in view of Ward teach the claimed light source, wherein Archibald further discloses an infrared analysis chip provided between the light source and the photodetector, the infrared analysis chip having a microchannel for supplying the sample to a vicinity of the light source, wherein the light source is configured to output the surface-emitted light so that a light emission surface of the light source faces the sample flowing through the microchannel of the infrared analysis chip (Figs 3 and 4A).
With regards to claim 6, Archibald does not teach integrating the light source and photodetector onto the chip, although such a modification would have been known. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to integrally form said light source and photodetector onto the chip, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
With regards to claim 7, Archibald discloses multiple light sources [0062].
With regards to claim 8, Archibald discloses emitting multiple wavelengths [0063, 0075] and a single infrared camera [0060].
With regards to claim 9, Archibald does not explicitly teach the claimed light source. However, such a modification was known and would have been obvious. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Archibald with the claimed light source in order to analyze a particular substance amongst a mixture.
With regards to claim 15, Archibald does not teach the claimed source. Nevertheless, those skilled in the art recognize that synchronizing the light source and detector was a well known modification. It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Archibald with the claimed configuration in order to reduce interference.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archibald in view of Ward and Narita (US 20020056807 A1).
With regards to claims 2 and 3, Archibald does not teach the light source, substrate, and their configuration as claimed. Narita teaches an infrared analysis system comprising: illuminating a sample with infrared near field light wherein a probe 4 is adjustably positioned for scattering a near field light [0015-0019] in order to image an object in a spatial resolution exceeding a wavelength limit. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Archibald with the claimed configuration.


Allowable Subject Matter
Claims 13 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for allowability have been set forth in the Office action mailed on 04/14/2022.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884